United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 28, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-40566
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JUAN ANTONIO GONGORA,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 5:04-CR-1747-ALL
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Juan Antonio Gongora pleaded guilty to possession with

intent to distribute in excess of five kilograms of cocaine.         He

now appeals the district court’s denial of a “safety valve”

reduction pursuant to 18 U.S.C. § 3553(f) and U.S.S.G. § 5C1.2.

     The district court concluded that Gongora did not truthfully

provide all information to the Government, as required for the

application of the safety valve.   The court found that Gongora’s

contention that he did not know the name of his employer was not


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40566
                                -2-

credible.   In light of the record as a whole, and in accordance

with the deference due the district court’s fact-finding, we find

no clear error in the district court’s determination.     See United

States v. Miller, 179 F.3d 961, 963-64 (5th Cir. 1999).

     Accordingly, the judgment of the district court is AFFIRMED.